Citation Nr: 0726779	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  99-06 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic left 
fourth (ring) finger disorder.

2.  Entitlement to service connection for chronic bilateral 
carpal tunnel syndrome.

3.  Entitlement to service connection for a chronic right 
shoulder disorder.

4.  Entitlement to service connection for a chronic back 
disorder, to include a lumbar spine disorder and a cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969 
and from December 1990 to September 1991, and had additional 
unverified periods of reserve component service prior to and 
following his second period of active duty.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
September 2005, the Board Remanded the claims listed on the 
title page of this decision.  

After reviewing the contentions and evidence of record, the 
Board finds that the issues on appeal are more accurately 
stated as listed on the title page of this decision.  

In June 2007, after the claims files had been transferred to 
the Board, the veteran submitted a statement in support of 
his claims.  That statement included duplicate post-service 
clinical records, clinical records which assigned diagnoses 
already confirmed by evidence of record, a statement again 
describing events which occurred during service and elsewhere 
documented in the record, and some duplicate service medical 
records.  The Board finds that this statement and the 
attached records do not include any evidence relevant to the 
claims addressed in this decision which is not duplicative of 
evidence already of record.  Therefore, appellate review may 
proceed, even though the veteran has not waived his right to 
review of this evidence by the agency of original 
jurisdiction.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran reports loss of sensation in the left fourth 
finger at the area from which skin was avulsed in service, 
and there is no medical evidence which contradicts this 
report.

2.  The veteran's service medical records establish that the 
veteran did not complain of right shoulder pain in service, 
and no complaints of right shoulder pain were noted in the 
veteran's reserve component records or VA treatment records 
until more than three years had elapsed after the veteran's 
service discharge.  

3.  The veteran's service medical records from his second 
period of service reflect that he began reporting low back 
during that period of service, and continued reporting of low 
back pain is documented in reserve component clinical records 
dated within one year following the veteran's discharge, 
although no medical diagnosis of the cause of the reported 
back pain was assigned until 1995, more than three years 
following his service discharge.  

4.  The veteran's service medical records establish that no 
complaints of hand or wrist pain were noted during the 
veteran's service, and no complaints of hand or wrist pain 
were noted in the veteran's reserve component records or VA 
treatment records until several years had elapsed after the 
veteran's service discharge.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, a left 
fourth (ring) finger disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002).  

2.  A chronic right shoulder disorder was not incurred in or 
aggravated by active service, nor may a right shoulder 
disorder be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

3.  Resolving reasonable doubt in the veteran's favor, a 
chronic lumbar disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002).  

4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for the claimed disorders.  He contends that each 
of the disorders was incurred as a result of a March 1991 
incident in which another service member, holding a round for 
the canon on an M-1 tank, fell from a height of about 15 feet 
onto the veteran, who caught the falling service member and 
kept him from hitting the ground.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  ).  If there is any 
defect in the content or timing of the VCAA, VA must 
establish that such defect was not prejudicial to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881, 885 
(Fed.Cir.2007).

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In January 2006, following the Board's September 2005 Remand, 
the Appeals Management Center issued a letter which advised 
the veteran of the criteria for service connection, advised 
him of the types of evidence which might assist to 
substantiate the claim, and advised the veteran of the 
actions VA had taken and would take to obtain evidence on his 
behalf.  The letter specifically advised him of his 
responsibility to provide evidence or identify evidence he 
wanted VA to obtain, and advised him that he should submit 
"any evidence in [his] possession" that pertained to the 
claims.  This letter addressed each element of VCAA notice as 
set forth by the Court in Pelegrini.  Thereafter, by the SOC 
issued in February 2007, the claim was readjudicated, so the 
notices provided meet the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

The veteran demonstrated that he understood he could submit 
evidence in his possession and that such evidence should 
relate to an in-service incident, since he submitted an 
additional statement to the Board relating his description of 
the incident in service in which his left biceps tendon was 
injured.

The Board notes that the January 2006 letter did not provide 
the veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  See 
Dingess/Hartman, supra.  Such notice was provided at the time 
of the February 2007 SSOC.  In view of the dispositions 
below, the Board concludes that the veteran is not prejudiced 
in any way by the timing of this notice.  In particular, as 
to the two claims addressed in this decision which have been 
granted, the veteran will have an opportunity to disagree 
with the effective dates of the awards or the disability 
evaluation granted when the RO implements this decision.  As 
to the two claims denied below, the denial of those claims 
means that notice as to assignment of an effective date or a 
disability rating is moot.  Therefore, the fact that there 
was no adjudication of the claims after this notice was 
issued results in no prejudice to the veteran.  

In addition to compliance with notice as required under the 
VCAA, the duty to assist has also been met.  In particular, 
voluminous evidence has been obtained and associated with the 
claims files, including current VA clinical records, private 
clinical records and statements, statements from lay 
individuals, and records obtained from the Social Security 
Administration.  The veteran has not identified any 
additional evidence that has not been requested.  During the 
pendency of this claim, the veteran's claims file has 
increased from one volume to three large volumes of evidence.  
The duty to assist has been met.

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.


Laws and Regulations Applicable to Claims for Service 
Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as chronic manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307), and the veteran 
presently has the same condition.   Arthritis is defined as a 
disorder which may be presumed service-connected if 
manifested to a compensable degree within the one-year 
presumptive period applicable.  Carpal tunnel syndrome is not 
among the disorders which are defined by statute or 
regulations as chronic, and no presumption of service 
connection is applicable to this claim.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).



Facts and Analysis

1.  Left fourth finger disorder

The veteran's service medical records disclose that, in May 
1991, the veteran sought emergency treatment for an injury to 
the end of the left fourth finger.  There was a laceration 
with avulsion of a small area of skin, loosely attached with 
a skin flap.  Avulsion is defined as defined as a forcible 
tearing away or separation.  Stedman's Medical Dictionary 
1440 (27th ed. 2000).  The laceration was cleaned, dressed, 
and splinted.  The service medical records thereafter, 
including the separation examination, are silent as to 
further treatment of that injury or any objective residuals.

The veteran complains of loss of sensation at the area of the 
injury to the left fourth finger.  The examiner who conducted 
September 2006 VA examination found no scar, but did not 
address the veteran's complaints as to sensation at the 
injury site.  Such loss of sensation is consistent with the 
documented injury, and such an injury is somewhat analogous 
to a scar.  There is no clinical evidence which contradicts 
the veteran's subjective complaint.  The Board finds that the 
evidence warrants a grant of service connection for residuals 
of the avulsion injury at the tip of the left fourth finger.  
The claim may be granted.


2.  Claim for service connection for chronic bilateral carpal 
tunnel syndrome

The veteran's service medical records are devoid of any 
notation about hand, wrist, or finger pain of either arm.  
The veteran's separation examination, conducted in September 
1991, disclosed that two abnormalities of the veteran's upper 
extremities were specifically noted, a burn scar and a left 
biceps tendon rupture, but no abnormality or complaints 
related to the hands, wrists, or fingers were noted.  The 
veteran, in the history he completed, checked that he had a 
"painful or trick shoulder or elbow," but did not describe 
any complaints as to the wrists, hands, or fingers.  In a 
special Southwest Asia Demobilization Medical Evaluations 
questionnaire, the veteran specifically noted several 
complaints, including chest pain and left shoulder pain, but 
he did not report pain in the hands, wrists, or fingers.  The 
veteran underwent special orthopedic examination of his left 
shoulder in September 1991, but did not describe any 
complaints related to the hands.  

November 1992 and August 1994 periodic examinations conducted 
for reserve component purposes are likewise devoid of any 
complaint or notation regarding the hands, wrists, or 
fingers.  

VA clinical records dated in June 1996 reflect that a 
diagnosis of bilateral carpal tunnel syndrome was assigned.  
However, careful review of the VA records prior to June 1996 
fails to disclose that the veteran complained of any problems 
with his hands, wrists, or fingers prior to that date.  The 
June 1996 records note that the veteran reported that onset 
of symptoms began when he sustained a trauma in March 1991, 
but there is no medical opinion confirming such a 
relationship.   

The veteran submitted private medical statements dated in 
October 1997, May 1999, July 1999, October 1999, February 
2006, and May 2007, among others, but these statements do not 
address complaints or diagnosis related to the hands, wrists, 
finders, or carpal tunnel.  

A VA examiner who conducted examination in September 2006 
concluded that the veteran's chronic bilateral carpal tunnel 
syndrome was not related to his service.   

Although there are notations in records beginning in June 
1996 showing that the veteran reported that his symptoms of 
carpal tunnel syndrome had been present since 1991, there is 
no other evidence which is favorable to the veteran's claim 
for service connection for this disorder.  The lapse in time 
of several years between service and the first diagnosis of 
carpal tunnel syndrome, in 1996, weighs against the veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey, 284 F.3d at 1358.

There is no medical opinion, from either a private or a VA 
provider, which includes an opinion relating the veteran's 
bilateral carpal tunnel syndrome to his service.  The only 
evidence supporting the veteran's claim is his lay contention 
that his bilateral carpal tunnel syndrome has been chronic 
and continuous since his service.  However, the 
contemporaneous evidence does not support the veteran's 
statements in this regard.  The Board finds the veteran's 
contentions as to the onset of symptoms of bilateral carpal 
tunnel syndrome less than credible, and of little probative 
weight or persuasive value.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for bilateral carpal tunnel 
syndrome must be denied.  


3.  Entitlement to service connection for a chronic right 
shoulder disorder

The veteran's service medical records are devoid of any 
notation of a right shoulder disorder or complaint, although 
there are several entries which reflect that a left biceps 
tendon problem was diagnosed.  The veteran's September 1991 
separation examination, specifically noted abnormalities of 
the veteran's left shoulder, at the biceps tendon, but no 
abnormality or complaints related to right shoulder was 
noted.  

The veteran, in the history he completed, checked that he had 
a "painful or trick shoulder or elbow," but the medical 
provider who assessed the history noted only left shoulder 
complaints, and did not note any right shoulder complaint.  
In a special Southwest Asia Demobilization Medical 
Evaluations questionnaire, the veteran specifically noted 
several complaints, including chest pain and left shoulder 
pain, but he did not report pain in the right shoulder.  The 
veteran underwent special orthopedic examination of his left 
shoulder in September 1991, but did not describe any 
complaints related to the right shoulder.  

November 1992 and August 1994 periodic examinations conducted 
for reserve component purposes are likewise devoid of any 
complaint or notation regarding the right shoulder.

VA clinical records dated in October 1994 reflect that the 
veteran reported that his right shoulder was "starting to 
give him problems."  In March 1995, a diagnosis of right 
shoulder impingement was assigned.  The Board finds that 
absence of any discussion of the right shoulder in the 
treatment records prior to October 1994, together with the 
notation that the right shoulder was "starting" to bother 
the veteran is especially significant, since the veteran had 
an opportunity to discuss any shoulder complaints at prior 
visits for treatment of the left shoulder, and did not.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Moreover, 
the notation directly contradicts the veteran's later 
statements that the right shoulder began bothering him in 
service as soon as he sustained the left biceps disability in 
March 1991.

The veteran submitted private medical statements dated in 
October 1997, May 1999, July 1999, October 1999, February 
2006, and May 2007, among others, but these statements do not 
address complaints or diagnosis related to the right 
shoulder.  

A VA examiner who conducted examination in September 2006 
assigned a diagnosis of right shoulder bursitis with adhesive 
capsulitis.  The examiner concluded that the veteran's right 
shoulder disorder was not related to his military service.  

In short, there is no evidence in the veteran's service 
medical records, or subsequent reserve component records, 
that the veteran complained of a right shoulder disorder 
until more than one year elapsed after the veteran's 
separation from active service.  The lapse in time of several 
years between service and the first diagnosis weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey, 284 F.3d at 1358.

There is no medical opinion, from either a private or a VA 
provider, which includes an opinion relating the veteran's 
current right shoulder disorder to service.  The only 
evidence supporting the veteran's claim is his lay contention 
that his right shoulder pain has been chronic and continuous 
since his service.  However, the contemporaneous evidence 
does not support the veteran's statements in this regard.  
The Board finds the veteran's contentions as to the onset of 
right shoulder pain less than credible, and of little 
probative weight or persuasive value.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for a right shoulder 
disorder must be denied.  


4.  Entitlement to service connection for a lumbar spine 
disorder

During service, the veteran incurred acute rupture of the 
left biceps tendon when handling ordinance.  The veteran has 
stated that the injury was incurred when a fellow 
servicemenber who was holding ammunition for the guns on an 
M-1 tank fell from the top of the tank toward the veteran and 
was caught by the veteran.  The veteran estimated the 
combined weight of the falling servicemember and the 
ordinance as about 300 pounds, and the height from which he 
fell as more than 15 feet.  

On the history portion of the September 1991 separation 
examination that the veteran completed, he checked that he 
had recurrent back pain, although no abnormality of the back 
was identified on the objective physical examination portion 
of that evaluation.  In November 1992 and August 1994 
periodic examinations conducted for reserve component 
purposes, the veteran again checked, in the history portion 
of the examination that he completed, that he had recurrent 
back pain.  The veteran so indicated on each reserve 
component examination thereafter until his discharge from 
reserve service in 2000.

In March 1995, during evaluation of the ruptured left biceps, 
the veteran reported chronic low back pain.  Paravertebral 
spasm was present.  No diagnosis other than low back pain was 
assigned.  In September 1995, the veteran again complained of 
low back while being seen for his left biceps tendon 
disorder.  He reported that any exercise exacerbated the 
pain.  No radiologic examination was conducted, but the 
veteran was referred for further evaluation.  

The veteran complained of an exacerbation of chronic low back 
pain in June 1996.  Radiologic examination disclosed 
degenerative joint disease of the lumbar spine.  At the time 
of computed tomography (CT) examination of the lumbar spine 
in June 1996, disc bulges were disclosed at L3-4, L4-5, and 
L5-S1.  Magnetic resonance imaging (MRI) conducted in October 
1997 disclosed numerous abnormalities of the lumbar spine, 
including degenerative changes in addition to bulging discs. 

In a private statement dated in October 1997, Dr. Rafael Diaz 
Montana provided an opinion that the veteran's diagnosed back 
disorders were post-traumatic.  The examiner who conducted 
September 1997 VA examination did not provide an opinion as 
to whether the veteran's lumbar spine disorders were related 
to his service.  

At the time of examination conducted for purposes of the 
veteran's application for Social Security Administration 
disability benefits in May 2002, the veteran again reported 
sudden onset of back pain following an incident in service in 
which his left biceps tendon was ruptured.  

The Board notes that several periodic examinations for 
reserve component purposes prior to the veteran's service in 
Southwest Asia.  The veteran checked that he did not have 
recurrent back pain on all forms completed prior to his 
second period of service.  

The examiner who conducted VA examination in September 2006 
noted that the veteran reported recurrent back pain in the 
September 1991 separation examination, and noted that CT of 
the lumbar spine conducted in June 1996 disclosed bulging 
discs and degenerative joint disease.  The examiner 
specifically noted that degenerative joint disease is a 
process of aging and radiographical findings of degenerative 
joint disease do not develop in short periods of service.  
The examiner concluded that, as the veteran had not sought 
medical treatment for a back disorder in service or for 
several years thereafter, it was less likely than not that 
any back disorder had its onset during active service, or was 
etiologically related to the veteran's active service.  

There are two medical opinions.  One, which relies on the 
history provided by the veteran, is favorable to the 
veteran's claim for service connection for a lumbar spine 
disorder.  One, which discounted or failed to consider the 
veteran's contentions as to continuity and chronicity of low 
back pain, is unfavorable to the veteran's claim.  

The evidence establishes that, although he did not 
specifically seek medical treatment for a back disorder prior 
to September 1995, he consistently reported that back pain 
was present at each opportunity to do so following the March 
1991 incident in which he sustained a rupture of the left 
biceps.  The medical evidence, in fact, supports a finding 
that the veteran had objective symptoms of low back pain 
(paravertebral spasm) for some time prior to seeking medical 
treatment for back pain.  Therefore, the Board finds that the 
1997 medical opinion, which is based on the history reported 
by the veteran, cannot be discounted.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (citing Kowalski v. Nicholson, 
19 Vet. App. 171 (2005)) (reliance on a veteran's statements 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).

As the Court of Appeals for the Federal Circuit recently 
stated, in Jandreau v. Nicholson, No. 07-7029, slip op. at 3 
(Fed. Cir. July 3, 2007), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
In this case, the veteran's lay statements that he had low 
back pain were supported by objective findings of 
parvertebral spasm in January 1995, although nearly 18 months 
elapsed after those objective findings before radiologic 
examinations confirming a definitive diagnosis of a lumbar 
spine disorder were conducted.  

The Board finds, under these circumstances, where the 
veteran's complaints are consistent with the later diagnosis, 
where the lay report is supported by objective findings prior 
to the time at which a definitive medical diagnosis was 
finally assigned, and where the lay statements support the 
later diagnosis, the veteran's statements establish 
chronicity and continuity of low back pain, with later 
diagnosis of a low back disorder.  The Federal Circuit 
further noted, in Jandreau, that "[whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board rather than a legal issue."  In 
this case, the facts and the veteran's statements are 
consistent, supporting the veteran's credibility.

Moreover, the evidence establishes that the veteran's 
statements that he had low back pain beginning at the time of 
an incident during his second period of service remained 
consistent both before and after he filed the claim on 
appeal, and remained consistent when repeated for purposes of 
reserve service retirement examination, SSA disability 
examination, or VA examination.  The veteran's consistency in 
his assertions over time, regardless of the purpose of 
examination or type of provider, enhances his credibility.

The Board notes that the report of the examiner who rendered 
an unfavorable opinion in September 2006 apparently 
considered only some, but not all, of the lay evidence of 
continuity and chronicity of low back pain.  Moreover, the 
examiner's report does not reflect that he considered the 
veteran's statements as to the circumstances the 1991 
occurrence in which the veteran is known to have sustained 
the rupture of the left biceps.  The fact that the examiner 
did not discuss these items of evidence decreases the weight 
and value of his opinion.

The Board finds that the veteran's lay statements in 
September 1991, November 1992, and August 1994, that he had 
low back pain, followed by objective findings of 
paravertebral spasm in March 1995, continued complaints of 
low back pain in 1995 and 1996, followed by diagnosis of 
degenerative joint disease and bulging discs in June 1996, 
places the evidence at least in equipoise to establish 
chronicity and continuity of symptoms which were later found 
to be manifestations of the diagnosed low back disorder.  

The Board finds that, in the particular circumstances of this 
case, where the veteran reported the symptoms during active 
service, and again 14 months after service, and chronically 
thereafter until the medical diagnoses of the low back 
disorder were assigned, with consideration of the October 
1997 private opinion relating the back disorder to the 
veteran's in-service accident, and resolving reasonable doubt 
in the veteran's favor, the criteria for service connection 
have been met.  The claim for service connection for a low 
back disorder may be granted.   


ORDER

The appeal for service connection for a left fourth (ring) 
finger disability is granted.  

The appeal for service connection for chronic bilateral 
carpal tunnel syndrome is denied.

The appeal for service connection for a chronic right 
shoulder disorder is denied.

The appeal for service connection for a chronic lumbar spine 
disability is granted.


REMAND

Given the grant of service connection for a lumbar spine 
disability in this decision, the veteran's claim for service 
connection for a cervical spine disorder must be 
readjudicated.  In particular, the examiner must consider 
whether the current cervical spine disorder is secondary to 
or aggravated by the service-connected lumbar spine 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  


The veteran should be advised that, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service- connected disability, the veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.  Further medical development 
of the claim is required.
 
Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the criteria for 
establishing service connection for a 
disorder which is secondary to or 
aggravated by a service-connected 
disability.  

2.  Advise the veteran of the alternative 
types of evidence he may submit to show 
that he had neck pain chronically and 
continuously after his service discharge 
in 1991, especially employment clinical 
records, statements of individuals from 
his workplace, employment or insurance 
examination reports, statements from 
friends, and the like. 

3.  Obtain the veteran's current VA 
clinical records, from March 2007 to the 
present, and afford him the opportunity to 
identify any other records, including 
private records, that might be relevant.    

4.  After the above development is 
completed, afford the veteran VA 
examination of the cervical spine.  The 
examiner should be provided with a copy of 
this Remand, the claims files including 
evidence obtained during development, and 
the veteran's current VA clinical records.  
After reviewing the claims files, 
including the veteran's contention as to 
the 1991 injury, which is known to have 
caused a rupture of the left biceps, the 
examiner should examine the veteran and 
conduct any necessary diagnostic 
examination(s).  

Then, the examiner should answer the 
following question: Is it at least as 
likely as not (i.e., is there a 50 percent 
or greater likelihood), or is it less than 
likely (less than a 50 percent 
probability, or, unlikely) that the 
veteran had a cervical spine disorder 
which was either (a) directly incurred in 
service, or, (b) is secondary to a 
service-connected disability, or, (c) is 
permanently aggravated by any veteran's 
service-connected disability, to include a 
lumbar spine disability?  

The examiner should explain the rationale 
for each opinion expressed, including 
discussion of the medical evidence 
supporting the opinion.  It would be 
helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.

5.  After all development has been 
completed, readjudicate the claim for 
service connection for a cervical spine 
disorder.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


